DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 08/31/22.
Applicant's election with traverse of Group I in the reply filed on 08/31/22 is acknowledged.  The traversal is on the ground(s) that neither of the cited prior art 
discloses the claimed conjugates, and that Groups I-III are linked by a special technical feature, since the claimed conjugates constitute a contribution over the prior art. However, the traversal is not found persuasive since the conjugates are disclosed in the prior art as set forth in the rejections below. Moreover, as set forth in the restriction requirement, the special technical feature linking the inventions of groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11, 12, 14, 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/31/22.
The reply filed 08/31/22 affects the application 16/627,100 as follows:
1.     Claims 1-9, 13, 16-17, the invention of Group I is prosecuted by the examiner.  Claims 11, 12, 14, 15 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-9, 11-17 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 13, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abed et al. (Scientific Reports | 5:13500 |, Published: 27 August 2015, 1-14) in view of Wallace et al. (ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, Vol. 28, No. 2, Aug. 1985, p. 274-281).
Claim 1 is drawn a conjugate comprising an aminoglycoside moiety and at
least one terpenyl moiety, wherein the terpenyl moiety has at most 20 carbon atoms.
Abed et al. disclose that the poor intracellular bioavailability of antibiotics reduces the efficiency of many treatments and thereby promotes resistances (see abstract). Furthermore, Abed et al. disclose that the covalent linkage between the terpene moieties and the antibiotic leads to formation of prodrugs that self-assemble to form nanoparticles with a high drug payload between 55–63% (see abstract). Also, Abed et al. disclose that the addition of an environmentally-sensitive bond between the antibiotic and the terpene led to an efficient antibacterial activity against the intracellular pathogen Staphylococcus aureus with reduced intracellular replication of about 99.9% compared to untreated infected cells (see abstract). 
In addition, Abed et al. disclose that they took advantage of two natural terpenes (farnesyl and geranyl) to design nanodevices for an efficient intracellular delivery of penicillin G (PenG) (see abstract). Also, Abed et al. disclose that they demonstrated and quantified the intracellular release of PenG when this sensitive-bond (SB) was present on the prodrug, showing the success of this technology to deliver antibiotics directly into cells (see abstract). Furthermore, Abed et al. disclose that antibiotic families (i.e. β -lactams (which includes PenG) or aminoglycosides) fail to accumulate efficiently into eukaryotic cells (see page 1, 1st paragraph). Also, Abed et al. disclose chemical structure of GePenG (1), FaPenG (2) biocongugates. (see page 3, Figure 1). 
The difference between Applicant’s claimed composition or conjugate and the composition or conjugate taught by Abed et al is that Applicant conjugate comprises an aminoglycoside moiety instead of the penicillin G (PenG) although they both comprises a terpenyl moiety. 
Wallace et al. disclose that the aminoglycosides are used clinically in combination with β-lactam antibiotics (see abstract). Also, Wallace et al. disclose that the combined use, however, produces an interaction and inactivation of the antibiotics (see abstract). Furthermore, Wallace et al. disclose investigating the interaction of aminoglycosides (gentamicin and tobramycin) with penicillins (carbenicillin and ticarcillin) (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Abed et al. and Wallace et al. to prepare a conjugate as a prodrug comprising an aminoglycoside moiety such as gentamicin or tobramycin as taught by Wallace et al. and a terpenyl moiety such as farnesyl and geranyl as taught by Abed et al. in order to use it to treat and improve the treatment of bacterial infections or improve its effectiveness against intracellular pathogens and reduce the promotion of antibiotic resistance by increasing its intracellular accumulation or concentration, because one of ordinary skill in the art would reasonably expect that the terpenyl moiety such as farnesyl and geranyl including the sensitive-bond (SB) of the aminoglycoside prodrug conjugate would provide or facilitate the intracellular deliver and release of the aminoglycoside antibiotic directly into cells, as disclosed for the penicillin G (PenG) terpenyl (farnesyl and geranyl) prodrug conjugate, especially since Abed et al. disclose that addition of an environmentally-sensitive bond between the antibiotic and the terpene leads to an efficient antibacterial activity against the intracellular pathogen.
One having ordinary skill in the art would have been motivated, in view of Abed et al. and Wallace et al. to prepare a conjugate as a prodrug comprising an aminoglycoside moiety such as gentamicin or tobramycin as taught by Wallace et al. and a terpenyl moiety such as farnesyl and geranyl as taught by Abed et al. in order to use it to treat and improve the treatment of bacterial infections or improve its effectiveness against intracellular pathogens and reduce the promotion of antibiotic resistance by increasing its intracellular accumulation or concentration, because one of ordinary skill in the art would reasonably expect that the terpenyl moiety such as farnesyl and geranyl including the sensitive-bond (SB) of the aminoglycoside prodrug conjugate would provide or facilitate the intracellular deliver and release of the aminoglycoside antibiotic directly into cells, as disclosed for the penicillin G (PenG) terpenyl (farnesyl and geranyl) prodrug conjugate, especially since Abed et al. disclose that addition of an environmentally-sensitive bond between the antibiotic and the terpene leads to an efficient antibacterial activity against the intracellular pathogen.
It is to use a pH-sensitive link such as the carboxy group link used or disclosed by Abed et al. (see page 3, Figure 1, chemical structure of GePenG (1), FaPenG (2) biocongugates). 
Also, it is obvious to expect that that the conjugate would be linked by electrostatic interaction since electrostatic attractions is an electrostatic interaction and covalent bonds are formed by electrostatic attraction between the nuclei's protons and the shared electron pair. furthermore, it is obvious to expect that the conjugate would be cleavable into a pharmaceutically active
aminoglycoside such as tobramycin or gentamicin and a pharmaceutically active terpenoid such as Geraniol and E,E-Farnesol since Abed et al. disclosed that the sensitive bond of conjugated is cleaved or released in the cells.  Also, it is obvious to prepare a nano-assembly comprising the conjugate since Abed et al. disclose that nanoparticles of the conjugate can be prepared (see abstract and page 3, Figure 1). It is obvious to prepare a composition comprising the conjugate such as to use it to treat bacterial infections.

Claims 4, 8, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abed et al. and Wallace et al. as applied in claim 1 above, and further in view of Bracchi et al. (Chem. Commun., 2015, 51, 11052-11055).
The difference between Applicant’s claimed composition or conjugate and the composition or conjugate taught by Abed et al and Wallace et al. is that for Applicant conjugate the aminoglycoside moiety and the terpenyl moiety are covalently linked via an imine group.
Bracchi et al. imine bonds are formed from the condensation of amines and carbonyls, and the position of the equilibrium is pH dependent, and that the position of the imine equilibrium can be shifted from almost complete imine to starting materials over about three pH
units (see page 11052, left col., last paragraph). This means, implies or suggests that the imine bond or group is sensitive or pH sensitive.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Abed et al., Wallace et al. and Bracchi et al. to prepare a conjugate as a prodrug comprising an aminoglycoside moiety such as gentamicin or tobramycin as taught by Wallace et al. and a terpenyl moiety such as farnesyl and geranyl as taught by Abed et al., and also in which the aminoglycoside moiety and the terpenyl moiety are covalently linked via an imine group or bond that is sensitive or pH sensitive as disclosed by Bracchi et al., in order to use it to treat and improve the treatment of bacterial infections or improve its effectiveness against intracellular pathogens and reduce the promotion of antibiotic resistance by increasing its intracellular accumulation or concentration, because one of ordinary skill in the art would reasonably expect that the terpenyl moiety such as farnesyl and geranyl including the sensitive-bond (SB) such as an imine of the aminoglycoside prodrug conjugate would provide or facilitate the intracellular deliver and release of the aminoglycoside antibiotic directly into cells, as disclosed for the penicillin G (PenG) terpenyl (farnesyl and geranyl) prodrug conjugate, especially since Abed et al. disclose that addition of an environmentally-sensitive bond between the antibiotic and the terpene leads to an efficient antibacterial activity against the intracellular pathogen.
One having ordinary skill in the art would have been motivated, in view of Abed et al., Wallace et al. and Bracchi et al. to prepare a conjugate as a prodrug comprising an aminoglycoside moiety such as gentamicin or tobramycin as taught by Wallace et al. and a terpenyl moiety such as farnesyl and geranyl as taught by Abed et al., and also in which the aminoglycoside moiety and the terpenyl moiety are covalently linked via an imine group or bond that is sensitive or pH sensitive as disclosed by Bracchi et al., in order to use it to treat and improve the treatment of bacterial infections or improve its effectiveness against intracellular pathogens and reduce the promotion of antibiotic resistance by increasing its intracellular accumulation or concentration, because one of ordinary skill in the art would reasonably expect that the terpenyl moiety such as farnesyl and geranyl including the sensitive-bond (SB) such as an imine of the aminoglycoside prodrug conjugate would provide or facilitate the intracellular deliver and release of the aminoglycoside antibiotic directly into cells, as disclosed for the penicillin G (PenG) terpenyl (farnesyl and geranyl) prodrug conjugate, especially since Abed et al. disclose that addition of an environmentally-sensitive bond between the antibiotic and the terpene leads to an efficient antibacterial activity against the intracellular pathogen.
Thus, it is also obvious to prepare a tobramycin-farnesyl conjugate such as the tobramycin-farnesyl conjugate of the formula recited in (1) of claim 8 in which F1 is farnesyl and F2, F3, F4 and F5 are H2 with an imine linkage, group or bond; and to also prepare the first compound or conjugate recited in claim 17 which is a tobramycin-farnesyl conjugate with an imine linkage, group or bond. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623